DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 19, 20, 25 & 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “holes with relative sizes of at least 10%, or in a range from 20 to 40%” examiner is unsure exactly what is claimed. Hole sizes, dimensions are usually described in diameter, radius, inches in width or length. Examine is unsure what applicant is referring to when claiming relative size of at least 10%...10% of what?  Or is applicant claiming that the particles space occupancy of the hole is at least 10%? Or is applicant claiming that the particles size itself, occupy at least 10% of the hole.  In other words is it the particles size that’s at least 10% in length/width or is it the particles that’s at least 10% of the hole occupancy?
Regarding claim 20, the limitation “have a hole coverage of at least 40%, or in a range from 40 to 70%” examine is unsure exactly what applicant is claiming.  Is it that the perforated particles covers at least 40% of the hole length, width, diameter, radius….40% or in a range from 40 to 70% of what?  Or is applicant claiming that the particles space occupancy of the hole is at least 40% or in a range from 40 to 70%?  Or is applicant claiming that the particles size itself, occupy a space occupancy of the hole is at least 40% or in a range from 40 to 70%? In other words, is it the particles size that’s at least 40% in length/width or is it the particles that’s at least 40% of the hole occupancy?
Regarding claim 25, the limitation “holes with relative sizes in a range from 20 to 40%” examiner is unsure exactly what is claimed. Hole sizes, dimensions are usually described in inches diameter, radius, width or length. Examine is unsure what applicant is referring to when claiming relative size in a range from 20 to 40%...20 to 40% of what? Is applicant claiming that the particles space occupancy within the hole is from the range of 20 to 40%? Or is applicant claiming the particles size itself, that occupy the hole is in the range of 20 to 40% in size. In other words, is it the particles size that’s at range from 20 to 40% in length/width of the hole or is it the particles that’s at least 20 to 40% of the hole occupancy? In other words, is it the particles size that’s in a range from 20 to 40% in length/width or is it the particles that’s in a range from 20 to 40% of the hole occupancy?
Regarding claim 26, the limitation “holes with relative sizes in a range from 20 to 40%” examiner is unsure exactly what is claimed. Hole sizes, dimensions are usually described in inches diameter, radius, width or length. Examine is unsure what applicant is referring to when claiming relative size in a range from 40 to 70%...40 to 70% of what? Is applicant claiming that the particles space occupancy within the hole is from the range of 40 to 70%? Or is applicant claiming the particles size itself, that occupy the hole is in the range of 40 to 70% in size. In other words, is it the particles size that’s at range from 40 to 70% in length/width of the hole or is it the particles that’s at least 40 to 70% of the hole occupancy?
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orita et al.
(US 6573922).
Orita et al. disclose the following claimed limitations:
	* Re clm 22, a recording medium/10/
	* a substrate/12/;
	* a light-scattering layer/16/ carried by the substrate/12/ and including first scattering
particles/14/, the first scattering particles having a caged morphology/microcapsules/18C, 18M,
18Y/.
Allowable Subject Matter
8.	Claims 1-18, 21, 23 & 24 are allowed.
9.	The primary reason for allowance of claims 1-20 is the inclusion of the limitations of a
recording medium that includes wherein the first light-scattering layer is porous, and the second
scattering particles are disposed to, upon melting, fill spaces between the first scattering
particles; and wherein the first scattering particles comprise perforated particles. It is these
limitations found in the claims, as they are claimed in the combination of that has not been
found, taught or suggested by the prior art of record, which makes these claims allowable over
the prior art.
The primary reason for allowance of claims 21, 23 & 24 is the inclusion of the limitations of a recording medium that includes a light-scattering layer carried by the substrate and including
first scattering particles, the first scattering particles comprising perforated particles, each such
perforated particle having a plurality of openings permitting a smaller object to pass through the
perforated particle without contacting any wall of the perforated particle. It is these limitations
found in the claims, as they are claimed in the combination of that has not been found, taught or
suggested by the prior art of record, which makes these claims allowable over the prior art.
10.	Claims 19 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant's arguments filed 12 have been fully considered but they are not persuasive. Please see the above rejection where all claims, including claims 19, 20, 23-26, have been addressed.   
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication With The USPTO 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853